Title: Reynolds Chapman to James Madison, 5 October 1831
From: Chapman, Reynolds
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    
                                
                                Oct 5th. 1831
                            
                        
                        Mr. Davis has just requested me to send you the enclosed $100, and to ask you to acknowledge the receipt of
                            it tomorrow, by Post. very affy
                        
                            
                                Reynolds Chapman
                            
                        
                    